UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6387




In Re:    DOVON BROWN,

                                                          Petitioner.




          On Petition for Writ of Error. (CA-95-144-2H)


Submitted:   April 15, 2004                 Decided:   April 26, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dovon Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dovon Brown, a federal inmate, brings this petition for

writ of error in which he seeks to have this court recall its

mandate dismissing the appeal of the denial of his motion to vacate

sentence under 28 U.S.C. § 2255 (2000) and remand his case to the

district court.       See United States v. Brown, No. 00-7254, 2000 WL

1707272     (4th    Cir.   Nov.    15,    2000)     (unpublished).        In    the

alternative, Brown requests this court allow him to file a petition

under 28 U.S.C. § 2241 (2000).           In his petition, Brown alleges that

he is entitled to the relief sought because the district court and

this court did not apply the standard announced in the Supreme

Court’s decision in Miller-El v. Cockrell, 537 U.S. 322, 336

(2003),     in     determining    whether      to   grant    a   certificate     of

appealability on his claims.          Our review of his petition leads us

to conclude that Brown has failed to demonstrate extraordinary

circumstances justifying recall of the mandate.                      Calderon v.

Thompson, 523 U.S. 538, 549-50 (1998).               Accordingly, although we

grant Brown’s motion to proceed in forma pauperis, we deny his

petition for writ of error. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court      and   argument     would   not   aid   the

decisional process.



                                                                 PETITION DENIED


                                      - 2 -